Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with David R. Cleveland on 7/21/2022.  

The application has been amended as follows: 
Claim 1, 
line 2, “cartridges having” has been replaced with “cartridges, each cartridge having”; 
line 16, after “cartridge ends” the following has been added:  “of the plurality of water separation membrane cartridges”; and in 
line 21, “a plurality of the collection tubes” has been replaced with “the plurality of the product water collection tubes”.
Claim 2, line 1, after “separation membranes”, the following has been added: “of the plurality of water separation membrane cartridges”.
In the first line in each of claims 2-26, “An apparatus” has been replaced with “The module”.
Claim 19, before the “.”, the following has been added:  “at an intended operating depth”. 
In the first line in each of claims 21-25 and 28, “the adhesive” has been replaced with “an adhesive of the adhesive bonds”.
Claim 27, 
line 3, “cartridges having” has been replaced with “cartridges, each cartridge having”; 
line 15, after “cartridge ends” the following has been added:  “of the plurality of water separation membrane cartridges”; and in 
line 20, “a plurality of the collection tubes” has been replaced with “the plurality of the product water collection tubes”.
In the first line in each of claims 28-30, “A method” has been replaced with “The method”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Dehlsen (U.S. 2019/0091629); Glynn (U.S. 2016/0185626 A1); and Bosley (U.S. 2004/0108272 A1)—fail to anticipate or render obvious, alone or in any proper combination, the perforated divider having the generally parallel array of water separation membrane cartridges mounted therein and having perforations surround the walls or ends of the cartridges, wherein the divider plate separates the salinated water flowing into the first cartridge ends from the concentrate or brine; and the product water collection manifold, wherein one or both of the manifold and the divider plate is adhesively bonded as in the last three lines of the claim—in each of claims 1 and 27.  
Note that the references cited in the parent PCT application have also been considered and cited on the attached form 892.  The references cited in the description have also been cited, but copies of the NPL and foreign references have not been provided.
The drawings filed 04/28/2022 have been approved.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778